            Case 2:20-cv-00480-KJD-EJY Document 17 Filed 07/29/20 Page 1 of 2



 1   Thomas W. Stewart, Esq.
     Nevada Bar No. 14280
 2   THE POWELL LAW FIRM
     8918 Spanish Ridge Avenue, Suite 100
 3   Las Vegas, Nevada 89148
     tstewart@tplf.com
 4   Phone 702.728.5500
     Fax 702.728.5501
 5   Attorney for Defendant

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   ADRIAN SANTOS,                                       Case No.: 2:20-cv-00480-KJD-EJY

 9                          Plaintiff,                      STIPULATION OF THE PARTIES TO
                                                            REQUEST AN EARLY SETTLEMENT
10                  v.                                         CONFERENCE BY NEUTRAL
     HBR MANAGEMENT, INC. d/b/a and a/k/a                        MAGISTRATE JUDGE
11
     THE ORIGINAL ROOFING COMPANY;
12   DOES I through X; and ROE                                          Local Rule 16-5
     CORPORATIONS, LLC, COMPANIES
13   AND/OR PARTNERSHIPS XI through XX,
14   inclusive,
                         Defendants.
15
            Defendant HBR Management, Inc., by and through their attorney of record, Tom W.
16
     Stewart, Esq., and plaintiff Adrian Santos, by and through his attorney of record,
17
     Kaine Messer, Esq., hereby stipulate to the court setting a judicial settlement conference in this
18
     matter with a neutral magistrate judge of the court.
19
     ...
20
     ...
21

22   ...

23

24

25

26

27

                                                      1
            Case 2:20-cv-00480-KJD-EJY Document 17 Filed 07/29/20 Page 2 of 2



 1          Although this matter does not fall within one or more of the statutes listed in Local Rule

 2   16-6(a), it does involve an employment-related claim of regarding the Uniformed Services

 3   Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et seq. The parties and

 4   their counsel believe that a settlement conference guided by the court at this early stage of the

 5   litigation would be beneficial and potentially fruitful and as such have agreed to stipulate to an

 6   early settlement conference before a neutral magistrate judge of this court. The requested early

 7   settlement conference is sought by the parties in good faith and not for the purposes of delay.

 8

 9   Dated: July 27, 2020.                                    Dated: July 27, 2020.

10   THE POWELL LAW FIRM                                       GABROY LAW OFFICES

11   /s/Tom W. Stewart                                        /s/ Kaine Messer
     Tom W. Stewart, Esq.                                     Kaine Messer, Esq.
12   Nevada Bar No. 14280                                     Nevada Bar No. 14240
     8918 Spanish Ridge Avenue, Suite 100                     The District at Green Valley Ranch
13   Las Vegas, Nevada 89148                                  170 S. Green Valley Pkwy, #280
     Attorney for Defendant                                   Henderson, NV 89012
14                                                            Attorney for Plaintiff
15

16

17
                                                 ORDER
18
            IT IS SO ORDERED. This action is referred to the Clerk of Court for assignment to
19
     the Early Neutral Evaluation Program.
20

21                                                 ______________________________________
22                                                 UNITED STATES MAGISTRATE JUDGE

23
                                                   Dated: July 29, 2020
24

25

26

27

                                                      2
